

115 S2549 ES: To designate the facility of the United States Postal Service located at 1234 Saint Johns Place in Brooklyn, New York, as the “Major Robert Odell Owens Post Office”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 2549IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 1234 Saint Johns Place in
			 Brooklyn, New York, as the Major Robert Odell Owens Post Office.
	
		1.Major Robert Odell Owens Post Office
 (a)DesignationThe facility of the United States Postal Service located at 1234 Saint Johns Place in Brooklyn, New York, shall be known and designated as the Major Robert Odell Owens Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Major Robert Odell Owens Post Office.Passed the Senate June 28, 2018.Secretary